
	

113 HR 1656 IH: To amend the Wagner-Peyser Act to include the Commonwealth of the Northern Mariana Islands in the employment services provided under that Act.
U.S. House of Representatives
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1656
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2013
			Mr. Sablan introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Wagner-Peyser Act to include the
		  Commonwealth of the Northern Mariana Islands in the employment services
		  provided under that Act.
	
	
		1.Inclusion of the Commonwealth
			 of the Northern Mariana Islands in the Wagner-Peyser ActThe Wagner-Peyser Act is amended—
			(1)in section 2(5) (29 U.S.C. 49a(5)), by
			 inserting the Commonwealth of the Northern Mariana Islands,
			 after Guam,;
			(2)in section 5(b)(1) (29 U.S.C. 49d(b)(1)),
			 by inserting and the Commonwealth of the Northern Mariana
			 Islands after Guam; and
			(3)in section 6(a)
			 (29 U.S.C. 49e(a))—
				(A)by striking
			 allot to Guam and
			 inserting
					
						allot to—(1)Guam
						;
				(B)by striking the
			 period at the end and inserting ; and; and
				(C)by adding at the
			 end the following:
					
						(2)the Commonwealth of the Northern Mariana
				Islands an amount which, in relation to the total amount available for the
				fiscal year, is equal to the allotment percentage that Guam received of amounts
				available under this Act in fiscal year
				1983.
						.
				
